.


                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 646 MAL 2020
                                              :
                   Petitioner                 :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
AKIM SHARIF JONES-WILLIAMS,                   :
                                              :
                   Respondent                 :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of April, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by the Commonwealth, are:


      (1)   Whether the Superior Court issued a decision in conflict with and failed to
            properly apply and follow the binding legal precedent of the United States
            Supreme Court and this Court, in holding that 75 Pa.C.S. § 3755 does not
            independently support implied consent on the part of driver suspected or
            arrested for DUI, rendering the implied-consent statute unconstitutional?

      (2)   Whether the Superior Court issued a decision in conflict with and failed to
            properly apply and follow the binding legal precedent of the United States
            Supreme Court in Mitchell v. Wisconsin, ___ U.S. ___, 139 S.Ct. 2525
            (2019), by finding that exigent circumstances did not exist to support a
            warrantless request to test Defendant’s blood?